Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 1 of 27 PageID #: 413



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 SHURE INCORPORATED,                                    )
                                                        )
                          and                           )    C.A. NO. 19-1343-RGA-CJB
                                                        )
 SHURE ACQUISITION HOLDINGS, INC.,                      )    JURY TRIAL DEMANDED
                                                        )
                          Plaintiffs,                   )
                                                        )
                   v.                                   )
                                                        )
 CLEARONE, INC.,                                        )
                                                        )
                          Defendant.                    )

                                        AMENDED COMPLAINT

          Plaintiffs Shure Incorporated and Shure Acquisition Holdings, Inc.        (collectively,

 “Shure”), by counsel and pursuant to Federal Rules of Civil Procedure 8(a) and 15(a)(1)(B),

 hereby allege the following in support of their Amended Complaint against Defendant ClearOne,

 Inc. (“ClearOne”):

                                        NATURE OF THE ACTION

          1.       Healthy competition is a cornerstone of the economy. But that competition must

 be fair. When Shure first pioneered the design of a ceiling array microphone, offering powerful

 acoustic benefits with flexible mounting options and minimal aesthetic drawbacks in rooms

 where it would be implemented, Shure built an entire new product market. Shure’s MXA910

 product, part of the Microflex Advance (MXA) family of products, was and continues to be very

 popular with customers because of its many innovative features.           In recognition of the

 MXA910’s inventive features, the U.S. Patent and Trademark Office issued to Shure U.S. Patent

 No. 9,565,493 (the “’493 Patent”) (Exhibit A).        ClearOne’s reaction to the success of the

 MXA910 was not to innovate or fairly compete, but rather to generate its own version of the

                                                 -1-
 ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 2 of 27 PageID #: 414



 same product, the BMA CT, which infringes the ’493 Patent. In an effort to induce customers to

 buy ClearOne’s BMA CT, and to deter purchases of Shure’s MXA910 products, ClearOne began

 a campaign of false and misleading statements to customers.             This is not fair and honest

 competition. It is unlawful and has damaged Shure and its customers.

          2.       This civil action arises under the patent laws of the United States, 35 U.S.C. § 1 et

 seq., Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) et seq., the Delaware Deceptive

 Trade Practices Act, 6 Del. C. § 2532 et seq., and Delaware common law, and relates to

 ClearOne’s products, including ClearOne’s BMA CT product, and its deceptive trade practices.

                                                PARTIES

          3.       Plaintiff Shure Incorporated is a corporation organized under the laws of Illinois

 with a principal place of business at 5800 W. Touhy Avenue, Niles, Illinois 60714.

          4.       Plaintiff Shure Acquisition Holdings, Inc. is a corporation organized under the

 laws of Illinois with a principal place of business at 5800 W. Touhy Avenue, Niles, Illinois

 60714. Shure Acquisition Holdings, Inc. is a wholly-owned subsidiary of Shure Incorporated.

          5.       On information and belief, Defendant ClearOne is a corporation organized and

 existing under the laws of the State of Delaware, and is headquartered at 5225 Wiley Post Way,

 Suite 500, Salt Lake City, Utah.

                                    JURISDICTION AND VENUE

          6.       This Court has personal jurisdiction over ClearOne because, on information and

 belief, ClearOne is incorporated in Delaware.

          7.       On information and belief, this Court also has personal jurisdiction over ClearOne

 because ClearOne has established minimum contacts with the forum such that the exercise of




                                                    -2-
 ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 3 of 27 PageID #: 415



 personal jurisdiction over ClearOne would not offend traditional notions of fair play and

 substantial justice.

          8.         On information and belief, ClearOne has regularly and purposefully availed itself

 of the privilege of conducting business activities within Delaware and this Judicial District. On

 information and belief, ClearOne has purposefully availed itself of the rights and benefits of

 Delaware law and has engaged in systematic and continuous contacts with Delaware.                On

 information and belief, ClearOne derives substantial revenue from the sale of infringing products

 and/or services in Delaware and has availed itself of the privilege of conducting business within

 Delaware.

          9.         On information and belief, personal jurisdiction is proper because ClearOne has

 committed acts of infringement in this Judicial District. This Court has personal jurisdiction

 over ClearOne because, inter alia, this action arises at least in part from activities ClearOne

 directed towards Delaware.

          10.        On information and belief, ClearOne has appointed a registered agent in Delaware

 at Capitol Services, Inc., 1675 S. State Street, Ste. B, Dover, Delaware 19901.

          11.        Exercising personal jurisdiction over ClearOne in this District would not be

 unreasonable given ClearOne’s contacts in this District, the interest in this District of resolving

 disputes related to products and/or services sold herein, and the harm that would occur to Shure

 in this District.

          12.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 §§ 1331 and 1338(a) as to the claims arising under federal law, and has supplemental jurisdiction

 pursuant to 28 U.S.C. § 1367 as to the claims arising under state law because they form part of

 the same case and controversy as the claims arising under federal law.



                                                    -3-
 ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 4 of 27 PageID #: 416



          13.      Venue is proper under 28 U.S.C. §§ 1391(b) and 1391(c) because the Court has

 personal jurisdiction over ClearOne in Delaware and ClearOne resides in Delaware. Venue is

 proper under 28 U.S.C. § 1400(b) because ClearOne is in incorporated in Delaware and thus

 resides in this Judicial District, and because, on information and belief, infringing activity has

 occurred and continues to occur in this Judicial District.

                                    FACTUAL BACKGROUND

          14.      Shure has been a pioneer in the audio electronics industry since its founding in

 1925. From its beginnings as a one-man company selling AM radio kits and components, Shure

 has grown to become the worldwide standard-bearer for superior and reliable professional audio

 equipment, including microphones, earphones, headphones, monitoring equipment, conference

 room equipment, mixing equipment, software, and more.

          15.      With respect to at least some of the products Shure sells, ClearOne is a direct

 competitor of Shure. Since 2017, ClearOne and Shure have been engaged in litigation involving

 several patents and competing products in the Northern District of Illinois and the District of

 Utah, as well as before the Patent Trial and Appeal Board (“PTAB”).

          16.      On February 9, 2016, Shure publicly announced its Microflex Advance portfolio

 of networked conferencing products, offering “elegant, versatile, and scalable solutions for A/V

 conferencing spaces that require pristine speech intelligibility.” Exhibit B at 1. One of Shure’s

 current products in this line, the MXA910, is a ceiling-mounted array microphone that performs

 beamforming in a highly accurate and targeted manner, and provides a variety of flexible

 mounting options while preserving room aesthetics. To protect the innovative technologies of

 this product, Shure filed, among other patent applications, U.S. Patent Application No.

 14/701,376 (the “’376 application”) with the United States Patent and Trademark Office



                                                  -4-
 ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 5 of 27 PageID #: 417



 (“USPTO”) on April 30, 2015. The ’376 application subsequently issued as the ’493 Patent to

 Mathew T. Abraham et al., on February 7, 2017. The ’493 Patent is titled “Array Microphone

 System and Method of Assembling the Same.” A true and accurate copy of the ’493 Patent is

 attached as Exhibit A.

          17.      Shure is the owner and assignee of all rights, title, and interest in the ’493 Patent,

 and holds the right to sue and recover damages and lost profits for infringement thereof,

 including current and past infringement.

          18.      ClearOne has had knowledge of the ’493 Patent since before the filing of this

 Complaint. For example, ClearOne filed a petition for inter partes review of the ’493 Patent on

 February 15, 2019. That proceeding, Case IPR2019-00683, is ongoing. Even earlier, ClearOne

 submitted an Information Disclosure Statement on July 19, 2017, during prosecution of

 ClearOne’s U.S. Patent Application No. 14/475,849, affirmatively identifying the ’493 Patent.

          19.      Despite its knowledge of the ’493 Patent, ClearOne released its BMA CT product

 in 2019, which it marketed as a ceiling tile beamforming microphone array. According to

 ClearOne’s website, ClearOne announced on February 25, 2019 that it had begun shipments of

 the BMA CT. In doing so, ClearOne adopted technologies developed and implemented by Shure

 in the MXA910 product and patented in the ’493 Patent.

          20.      In addition to incorporating Shure’s patented technology in its BMA CT product,

 ClearOne also attempted to mislead Shure’s customers as to the availability, legitimacy, and

 viability of Shure’s MXA910 product based on the ongoing litigation between the parties. Since

 at least March 2019, ClearOne’s communications with more than a dozen installers and

 integrators included false and misleading statements as to the status and alleged outcome of the

 parties’ ongoing litigation. On information and belief, these statements were made by at least



                                                    -5-
 ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 6 of 27 PageID #: 418



 John Schnibbe, a Regional Sales Manager for ClearOne, and were made to customers such as

 installers and integrators of conferencing equipment. For example, ClearOne has falsely and

 with bad faith stated, inter alia, that Shure’s MXA910 has been found to infringe ClearOne’s

 patents, that two separate court rulings found that the MXA910 infringed ClearOne’s patents,

 that such rulings were “unanimous,” that ClearOne had “won” its lawsuit against Shure, that the

 MXA910 will soon be unavailable, that Shure will soon have to stop selling the MXA910, that

 Shure was then unable to sell MXA910 products, and that integrators, installers, and/or end users

 will need to tear or rip out existing installations of the MXA910. These statements are all

 factually false and, on information and belief, were intentionally misleading and were made in

 bad faith, and with the intent to induce customers to refrain from purchasing MXA910 products.

 These false and deceptive statements harmed Shure’s business by purposefully deceiving buyers

 and potential buyers of the MXA910 product, and discouraging purchases of the MXA910, as

 well as other Shure products.

          21.      ClearOne has also attempted to mislead customers, including installers and

 integrators, through written communications. For example, ClearOne’s Senior Vice President of

 Finance, Narsi Narayanan, issued a letter to customers dated August 29, 2019, that purported to

 summarize the effect of a preliminary injunction order that issued in the parties’ parallel N.D. Ill.

 litigation. ClearOne’s letter includes the following intentionally false and misleading statements:

          The Court’s infringement analysis applies equally to third parties such as
          integrators and consultants. If Shure is likely infringing the ’806 Patent by
          manufacturing, marketing, and selling the MXA910 product to be used in a drop-
          ceiling mounting configuration, then third-party integrators are also likely
          infringing the ’806 Patent if they install the MXA910 product in a drop-ceiling
          mounting configuration, and third-party consultants are likely inducing
          infringement if they recommend installation of the MXA910 product in a drop-
          ceiling mounting configuration.




                                                  -6-
 ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 7 of 27 PageID #: 419



          Please be aware that it is likely an act of infringement to install a Shure MXA910
          product (Model Nos. MXA910B, MXA910W, MXA910AL, MXA910B-60CM,
          MXA910W-60CM, and MXA910AL-60CM) in a drop-ceiling mounting
          configuration. This is so regardless of when, or how, the installing company
          received the MXA910 that it installs. Please also be aware that a finding of willful
          patent infringement may result in the infringer having to pay treble damages
          pursuant to 35 U.S.C. § 284.

          22.      These statements are false and misleading for many reasons. For example, it is

 not true that all “drop-ceiling mounting configuration[s]” of the MXA910 are preliminarily

 enjoined. There is no dispute, for example, that when the MXA910 is mounted to a drop-ceiling

 tile or other structure, such that the microphones of the MXA910 are not in the drop space (i.e.,

 they are below the track of the drop ceiling), there is no infringement. Customers are free to

 install the MXA910 in this manner, and sometimes do, yet ClearOne’s letter falsely suggests that

 such a use of the MXA910 is infringing and forbidden. The falsity of ClearOne’s statements in

 this regard is not disputable and is not a matter of interpretation of the preliminary injunction

 order. By misleading customers to think that they are at risk of infringement liability, and

 possibly “willful” infringement which may lead to “treble damages,” ClearOne intentionally and

 with bad faith attempted to mislead customers into ceasing purchases of the MXA910 and

 instead purchasing ClearOne’s products.

          23.      As another example, ClearOne’s threat of “infringement” liability for customers is

 highly misleading and false. In ClearOne’s operative pleading in the first N.D. Ill. action,

 ClearOne asserts both direct and indirect infringement, including allegations that Shure is liable

 for infringement by “customers.” Shure Inc. v. ClearOne, Inc., No. 1:17-cv-03078, Dkt. 430

 ¶¶ 46, 59 (N.D. Ill. Oct. 30, 2018). ClearOne is thus attempting to hold Shure wholly liable for

 alleged infringement by customers. ClearOne’s allegations will either be proven incorrect or

 correct, but in either scenario Shure’s customers themselves will not be liable. By intentionally

 misleading customers into thinking that they will be held liable for “infringement,” and possibly

                                                   -7-
 ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 8 of 27 PageID #: 420



 “willful” infringement with treble damages, ClearOne again misrepresents facts to customers and

 evidences its bad faith behind such communications.

          24.      Additionally, ClearOne’s letter falsely misleads customers into thinking that there

 is no permissible use of the MXA910. This is because ClearOne intentionally and in bad faith

 omitted from its letter the several and significant noninfringing uses of the MXA910. Again,

 there is no dispute about these noninfringing uses. ClearOne itself asserts them in the first N.D.

 Ill. suit. According to ClearOne, “Shure’s MXA910 has multiple mounting options” and “even

 if Shure is unable to manufacture or sell the MXA910 in a way that allows it to be installed in a

 drop-ceiling mounting configuration, Shure will be able to continue to sell MXA910s for use in

 other configurations.” Shure Inc. v. ClearOne, Inc., No. 1:17-cv-03078, Dkt. 567 at 6 (N.D. Ill.

 Aug. 7, 2019). Despite making these admissions in the first N.D. Ill. suit on August 7, 2019,

 ClearOne omitted any reference to these non-infringing uses of the MXA910 in its August 29,

 2019 letter. Instead, ClearOne’s letter was designed to mislead customers into believing that

 there is no non-infringing use of the MXA910, and that installing the MXA910 will lead to

 infringement liability.

          25.      Further, ClearOne’s letter falsely and misleadingly tells customers that they may

 not install the MXA910 in a drop-ceiling mounting configuration “regardless of when, or how,

 the installing company received the MXA910 that it installs.” This is false and misleading for at

 least two reasons. First, the preliminary injunction order does not apply to exterritorial uses of

 the MXA910, as ClearOne knows, and in fact conceded in the first N.D. Ill. suit. Customers

 reading the letter would falsely be misled to understand that they may not install the MXA910

 outside of the United States. Further, the preliminary injunction specifically allowed that “Shure

 customers that have already installed the MXA910 in a drop-ceiling mounting configuration



                                                   -8-
 ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 9 of 27 PageID #: 421



 shall be permitted to continue using their MXA910s in that way, and Shure will be able to

 continue servicing those already-installed products.” Shure Inc. v. ClearOne, Inc., No. 1:17-cv-

 03078, Dkt. 551 at 64 (N.D. Ill. Aug. 5, 2019). It was false and misleading for ClearOne to omit

 this specific carve-out from the preliminary injunction in its August 29, 2019 letter.

                                     FIRST CAUSE OF ACTION

                          INFRINGEMENT OF U.S. PATENT NO. 9,565,493

          26.      Shure realleges and incorporates by reference the foregoing paragraphs as though

 fully restated herein.

          27.      The ’493 Patent is valid and enforceable.

          28.      The ’493 Patent addresses significant problems when deploying microphones in a

 conference room setting and in other environments with background noise or multiple noise

 sources. The ’493 Patent explains that existing technologies suffered from drawbacks, including

 picking up unwanted sound from nearby noise sources, detecting sound from more than one

 direction, and mounting complex installations to a ceiling. Exhibit A, ’493 Patent at 1:15-63.

 The ’493 Patent addresses these problems by, inter alia, providing an array microphone that is

 “unobtrusive, easy to install into an existing environment, and can enable the adjustment of the

 microphone array to optimally detect sounds from an audio source, e.g., a human speaker, and

 reject unwanted noise and reflections.” Id. at 1:64-2:3.

          29.      Claim 17 of the ’493 Patent recites:

                   17. A microphone assembly comprising:

                   an array microphone comprising a plurality of microphones; and

                   a housing configured to support the array microphone, the housing
                          being sized and shaped to be mountable in a drop ceiling in
                          place of at least one of a plurality of ceiling tiles included
                          in the drop ceiling,


                                                    -9-
 ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 10 of 27 PageID #: 422



                    wherein a front face of the housing includes a sound-permeable
                           screen having a size and shape that is substantially similar
                           to the at least one of the plurality of ceiling tiles.

           30.      ClearOne, in violation of 35 U.S.C. § 271, has infringed and continues to infringe

  at least claims 17-20 and 23-27 of the ’493 Patent by making, using, offering to sell, selling,

  and/or importing beamforming microphone arrays in the United States, including but not limited

  to, the BMA CT product, without authority, either individually and/or jointly with its customers

  using the BMA CT product. For example, the BMA CT product infringes each and every

  element of at least claims 17-20 and 23-27 of the ’493 Patent, either literally and/or under the

  doctrine of equivalents.1

           31.      Upon information and belief, ClearOne has distributed and continually distributes

  the BMA CT product through established distribution channels throughout the United States,

  including, but not limited to ClearOne’s own sales network.

           32.      ClearOne’s acts with respect to the BMA CT product have been without license

  or authority from Shure with respect to the ’493 Patent. As indicated below, ClearOne directly

  infringes the ’493 Patent under 35 U.S.C. § 271(a) by making, using, offering to sell, selling,

  and/or importing the BMA CT in the United States.

           33.      The BMA CT comprises a microphone assembly as recited in claim 17 of the

  ’493 Patent. For example, ClearOne’s literature confirms:




  1
   Claims 17-20 and 23-27 are identified in this Complaint solely to provide an exemplary basis of
  ClearOne’s infringement of the ’493 Patent. This listing of claims is by no means limiting, and
  Shure retains all rights to supplement and/or amend its listing of asserted claims during this
  action.

                                                   -10-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 11 of 27 PageID #: 423




  BMA CT, Quick-Start Guide (Rev. 2.4, Mar. 2019) at 2 (Exhibit C).




  BMA CT, Datasheet (Rev. 2.0, 2019) at 1 (Exhibit D).




                                              -11-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 12 of 27 PageID #: 424




  BMA CT Specifications, http://www.clearone.com/bma-ct (Exhibit E).

           34.      The BMA CT includes an array microphone comprising a plurality of

  microphones as recited in claim 17 of the ’493 Patent. For example:




  BMA CT, Quick-Start Guide (Rev. 2.4, Mar. 2019) at 2 (Exhibit C).




                                               -12-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 13 of 27 PageID #: 425




  BMA CT Product Overview, http://www.clearone.com/bma-ct (Exhibit F).




  BMA CT, Quick-Start Guide (Rev. 2.4, Mar. 2019) at 9 (Exhibit C).

           35.      The BMA CT includes a housing configured to support the array microphone, the

  housing being sized and shaped to be mountable in a drop ceiling in place of at least one of a

  plurality of ceiling tiles included in the drop ceiling as recited in claim 17 of the ’493 Patent. For

  example:



                                                  -13-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 14 of 27 PageID #: 426




  BMA CT, Datasheet (Rev. 2.0, 2019) at 1 (Exhibit D).




  BMA CT, Datasheet (Rev. 2.0, 2019) at 1 (Exhibit D).




  BMA CT, Datasheet (Rev. 2.0, 2019) at 1 (Exhibit D).

                                              -14-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 15 of 27 PageID #: 427




  BMA CT, Quick-Start Guide (Rev. 2.4, Mar. 2019) at 11 (Exhibit C).

           36.      The housing of the BMA CT includes a front face with a sound-permeable screen

  having a size and shape that is substantially similar to the at least one of the plurality of ceiling

  tiles as recited in claim 17 of the ’493 Patent. For example:




  BMA CT, Datasheet (Rev. 2.0, 2019) at 1 (Exhibit D).




                                                  -15-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 16 of 27 PageID #: 428




  BMA CT, Quick-Start Guide (Rev. 2.4, Mar. 2019) at 1 (Exhibit C).

           37.      In violation of 35 U.S.C. § 271(b), ClearOne actively and knowingly induces

  third-party retailers, distributors, integrators, installers, and end-users of the BMA CT product to

  directly infringe claims 17-20 and 23-27 of the ’493 Patent. ClearOne induces infringement, at

  least, by knowingly selling the BMA CT product with the intent that its customers directly

  infringe the ’493 Patent through sales and use of the BMA CT product in the United States. As

  discussed above, ClearOne has been aware of the ’493 Patent since before this Complaint was

  filed, and on information and belief knows that the BMA CT infringes at least claims 17-20 and

  23-27 of the ’493 Patent.

           38.      ClearOne has contributed to the infringement of, and continues to contribute to

  the infringement of, one or more claims of the ’493 Patent under 35 U.S.C. § 271(c), either

  literally and/or under the doctrine of equivalents, by selling, offering to sell, and/or importing

  within or into the United States the BMA CT product. These instrumentalities constitute a


                                                  -16-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 17 of 27 PageID #: 429



  material part of the invention of the ’493 Patent, are known by ClearOne to be especially made

  or adapted for use in infringing the ’493 Patent, and are not a staple article or commodity of

  commerce suitable for substantial noninfringing use.

           39.      Despite ClearOne’s knowledge of the ’493 Patent and knowledge of its infringing

  activities, ClearOne has and continues to willfully and deliberately infringe one or more claims

  of the ’493 Patent by continuing to manufacture, use, sell, offer for sale, and/or import the BMA

  CT product in the United States. As the above summary of ClearOne’s infringement of claim 17

  of the ’493 Patent makes clear, ClearOne’s infringement is obvious and notorious.               On

  information and belief, ClearOne has no good faith basis that the BMA CT does not infringe the

  ’493 Patent. ClearOne’s decision to challenge the ’493 Patent in inter partes review, as noted

  above, further underscores its knowledge that it infringes the ’493 Patent.            This willful

  infringement, without regard for Shure’s lawful patent rights, constitutes egregious and wanton

  conduct sufficient to establish willful infringement under 35 U.S.C. § 284.

           40.      By reason of the ongoing and continuous infringement by ClearOne of the ’493

  Patent, Shure is entitled to the entry of a permanent injunction, enjoining ClearOne from further

  infringing of Shure’s patent rights, pursuant to 35 U.S.C. § 283.

           41.      Shure has suffered, and is continuing to suffer, damages as a result of ClearOne’s

  infringement of the ’493 Patent, and Shure is entitled to compensation and other monetary relief

  to the fullest extent allowed by law, including attorneys’ fees, pursuant to 35 U.S.C. §§ 284 and

  285.




                                                   -17-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 18 of 27 PageID #: 430



                                    SECOND CAUSE OF ACTION

                       FALSE ADVERTISING UNDER THE LANHAM ACT

           42.      Shure realleges and incorporates by reference the foregoing paragraphs as though

  fully restated herein.

           43.      As described above, on information and belief, ClearOne through one or more of

  its officers, directors, agents, servants, employees, licensees, and/or persons acting in concert or

  active participation with ClearOne or on its behalf, including but not limited to John Schnibbe,

  engaged in false, deceptive and/or misleading advertising and promotion to Shure’s customers

  and potential customers related to Shure’s products, including at least installers and integrators of

  conferencing equipment.        On information and belief, this advertising and promotion was

  conducted in bad faith and included at least false representations that Shure’s MXA910 has been

  found to infringe ClearOne’s patents, that two separate court rulings found that the MXA910

  infringed ClearOne’s patents, that such rulings were “unanimous,” that ClearOne had “won” its

  lawsuit against Shure, that the MXA910 will soon be unavailable, that Shure will soon have to

  stop selling the MXA910, that Shure was then unable to sell MXA910 products, and that

  integrators, installers and/or end users will need to tear or rip out existing installations of the

  MXA910.

           44.      These false and misleading statements were made by ClearOne in connection with

  goods and services, including in connection with the MXA910 and the BMA CT. Both products

  are sold in interstate commerce in the United States.

           45.      On information and belief, ClearOne’s false, deceptive, and/or misleading

  advertising and promotion has caused injury to Shure in the form of lost sales, commercial

  interest, loss of reputation, lost employee time, and legal expenses.



                                                  -18-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 19 of 27 PageID #: 431



           46.      On information and belief, Shure’s injuries flowed directly from the deception

  wrought by ClearOne’s false, deceptive, and/or misleading advertising and promotion.             On

  information and belief, Shure’s customers and potential customers withheld purchasing products

  and services from Shure, including purchases of the MXA910, based on ClearOne’s statements.

           47.      ClearOne’s acts alleged herein constitute false advertising in violation of Section

  43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B).

           48.      As a direct, proximate, and foreseeable result of ClearOne’s actions, Shure has

  suffered, and unless ClearOne’s actions are enjoined by this Court, will continue to suffer,

  irreparable harm.

           49.      As a direct and proximate result of ClearOne’s conduct, Shure has suffered and

  will continue to suffer damages in an amount to be proved at trial.

                                     THIRD CAUSE OF ACTION

            VIOLATION OF DELAWARE DECEPTIVE TRADE PRACTICES ACT

           50.      Shure realleges and incorporates by reference the foregoing paragraphs as though

  fully restated herein.

           51.      On information and belief, ClearOne through one or more of its officers,

  directors, agents, servants, employees, licensees, and/or persons acting in concert or active

  participation with ClearOne or on its behalf, including but not limited to John Schnibbe and

  Narsi Narayanan, made false, deceptive and/or misleading statements to Shure’s customers and

  potential customers related to Shure’s products, including at least installers and integrators of

  conferencing equipment. On information and belief, these statements were made in bad faith,

  and include at least false representations that Shure’s MXA910 has been found to infringe

  ClearOne’s patents, that two separate court rulings found that the MXA910 infringed ClearOne’s



                                                   -19-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 20 of 27 PageID #: 432



  patents, that such rulings were “unanimous,” that ClearOne had “won” its lawsuit against Shure,

  that the MXA910 will soon be unavailable, that Shure will soon have to stop selling the

  MXA910, that Shure was then unable to sell MXA910 products, and that integrators, installers

  and/or end users will need to tear or rip out existing installations of the MXA910. These false

  statements made in bad faith also include misrepresentations of fact and omissions of material

  facts in the August 29, 2019 letter from Narsi Narayanan to customers of ClearOne and Shure, as

  set forth above.

           52.      On information and belief, ClearOne’s false, deceptive, and/or misleading

  conduct led to injury to Shure by deceiving or having the tendency to deceive customers from

  engaging in business with Shure, reducing Shure’s commercial interest, harming its reputation,

  and causing lost sales. ClearOne’s deceptive statements were material to customers’ purchasing

  decisions, by design, because they addressed the availability, legitimacy, and viability of the

  MXA910 to Shure’s customers and potential customers.

           53.      On information and belief, Shure’s injuries flow directly from the deception

  wrought by ClearOne’s false, deceptive, and/or misleading statements. On information and

  belief Shure’s customers and potential customers have withheld purchasing products and

  services from Shure, including purchases of the MXA910 based on ClearOne’s statements.

           54.      ClearOne’s acts alleged herein constitute unfair competition in violation of the

  Delaware Deceptive Trade Practices Act, 6 Del. C. § 2532. For example, ClearOne’s false and

  misleading statements violate at least 6 Del. C. § 2532(a)(2), (5), (8), and (12).

           55.      As a direct, proximate, and foreseeable result of ClearOne’s actions, Shure has

  suffered, and unless ClearOne’s actions are enjoined by this Court, will continue to suffer,

  irreparable harm.



                                                  -20-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 21 of 27 PageID #: 433



           56.      As a direct and proximate result of ClearOne’s conduct, Shure has suffered and

  will continue to suffer damages in an amount to be proved at trial, and Shure is entitled to

  compensation and other monetary relief to the fullest extent allowed by law, pursuant to

  6 Del. C. § 2533(a), including attorneys’ fees, costs, and enhanced damages under 6 Del. C.

  § 2533(b), (c).

                                    FOURTH CAUSE OF ACTION

                    TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

           57.      Shure realleges and incorporates by reference the foregoing paragraphs as though

  fully restated herein.

           58.      On information and belief, ClearOne through one or more of its officers,

  directors, agents, servants, employees, licensees, and/or persons acting in concert or active

  participation with ClearOne or on its behalf, including but not limited to John Schnibbe and

  Narsi Narayanan, made false, deceptive and/or misleading statements to Shure’s customers and

  potential customers related to Shure’s products, including at least installers and integrators of

  conferencing equipment. On information and belief, these statements were made in bad faith,

  and include at least false representations that Shure’s MXA910 has been found to infringe

  ClearOne’s patents, that two separate court rulings found that the MXA910 infringed ClearOne’s

  patents, that such rulings were “unanimous,” that ClearOne had “won” its lawsuit against Shure,

  that the MXA910 will soon be unavailable, that Shure will soon have to stop selling the

  MXA910, that Shure was then unable to sell MXA910 products, and that integrators, installers

  and/or end users will need to tear or rip out existing installations of the MXA910. These false

  statements made in bad faith also include misrepresentations of fact and omissions of material




                                                  -21-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 22 of 27 PageID #: 434



  facts in the August 29, 2019 letter from Narsi Narayanan to customers of ClearOne and Shure, as

  set forth above.

           59.      On information and belief, Shure had reasonable probabilities of new and

  continuing business opportunities with its customers, which were deterred and interfered with by

  ClearOne’s false, deceptive, and/or misleading statements. As described above, ClearOne’s

  conduct has caused Shure customers to withhold trade with Shure involving the MXA910.

           60.      On information and belief, ClearOne’s false, deceptive, and/or misleading

  statements were intentional and directed to harm Shure’s business opportunities with current and

  potential customers. The false, deceptive, and/or misleading statements by ClearOne are the

  cause of the interference with Shure’s business relationships with customers.

           61.      On information and belief, ClearOne’s false, deceptive, and/or misleading

  statements led to a likelihood of, and realization of, actual damages to Shure in the form of lost

  sales, commercial interest, loss of reputation, lost employee time, and legal expenses.

           62.      ClearOne’s acts alleged herein constitute tortious interference with business

  relations under Delaware law. As a direct, proximate, and foreseeable result of ClearOne’s

  actions, Shure has suffered, and unless ClearOne’s actions are enjoined by this Court, will

  continue to suffer, irreparable harm.

           63.      As a direct and proximate result of ClearOne’s conduct, Shure has suffered and

  will continue to suffer damages in an amount to be proved at trial.

                                     FIFTH CAUSE OF ACTION

                 UNFAIR COMPETITION UNDER DELAWARE COMMON LAW

           64.      Shure realleges and incorporates by reference the foregoing paragraphs as though

  fully restated herein.



                                                  -22-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 23 of 27 PageID #: 435



           65.      On information and belief, ClearOne through one or more of its officers,

  directors, agents, servants, employees, licensees, and/or persons acting in concert or active

  participation with ClearOne or on its behalf, including but not limited to John Schnibbe and

  Narsi Narayanan, made false, deceptive and/or misleading statements to Shure’s customers and

  potential customers related to Shure’s products, including at least installers and integrators of

  conferencing equipment. On information and belief, these statements were made in bad faith,

  and include at least false representations that Shure’s MXA910 has been found to infringe

  ClearOne’s patents, that two separate court rulings found that the MXA910 infringed ClearOne’s

  patents, that such rulings were “unanimous,” that ClearOne had “won” its lawsuit against Shure,

  that the MXA910 will soon be unavailable, that Shure will soon have to stop selling the

  MXA910, that Shure was then unable to sell MXA910 products, and that integrators, installers

  and/or end users will need to tear or rip out existing installations of the MXA910. These false

  statements made in bad faith also include misrepresentations of fact and omissions of material

  facts in the August 29, 2019 letter from Narsi Narayanan to customers of ClearOne and Shure, as

  set forth above.

           66.      On information and belief, Shure had reasonable expectancies of entering valid

  business relationships with installers and integrators, with which ClearOne wrongfully interfered

  and continues to interfere, and ClearOne has thereby defeated and continues to attempt to defeat

  Shure’s legitimate expectancies, thus causing Shure harm. ClearOne’s wrongful interference

  includes the false, deceptive, and/or misleading statements described above. ClearOne’s conduct

  has caused Shure customers to withhold trade with Shure involving the MXA910.

           67.      On information and belief, ClearOne’s false, deceptive, and/or misleading

  statements were intentional and directed to harm Shure’s business expectancies with current and



                                                 -23-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 24 of 27 PageID #: 436



  potential customers. The false, deceptive, and/or misleading statements by ClearOne are the

  cause of the interference with Shure’s legitimate expectancies.

           68.      On information and belief, ClearOne’s false, deceptive, and/or misleading

  statements led to a likelihood of, and realization of, actual damages to Shure in the form of lost

  sales, commercial interest, loss of reputation, lost employee time, and legal expenses.

           69.      ClearOne’s acts alleged herein constitute unfair competition under Delaware

  common law. As a direct, proximate, and foreseeable result of ClearOne’s actions, Shure has

  suffered, and unless ClearOne’s actions are enjoined by this Court, will continue to suffer,

  irreparable harm.

           70.      As a direct and proximate result of ClearOne’s conduct, Shure has suffered and

  will continue to suffer damages in an amount to be proved at trial.

                                       PRAYER FOR RELIEF

           WHEREFORE, Shure respectfully requests the following relief:

           (a)      A judgement against ClearOne as to infringement of claims 17-20 and 23-27 of

  the ’493 Patent;

           (b)      Preliminary and permanent injunctions under 35 U.S.C. § 283, enjoining

  ClearOne and its officers, directors, agents, servants, affiliates, employees, subsidiaries, parents,

  licensees, assigns, and customers, and all others acting in concert or participation with them,

  from further acts of infringing, inducing infringement, and/or contributing to the infringement of

  the ’493 Patent;

           (c)      A judgment against ClearOne for money damages sustained as a result of

  ClearOne’s infringement of the ’493 Patent in an amount to be determined at trial as provided




                                                  -24-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 25 of 27 PageID #: 437



  under 35 U.S.C. § 284, including enhanced damages due to, for example, ClearOne’s willful

  infringement of the ’493 Patent;

            (d)     An accounting for infringing sales not presented at trial and an award by the Court

  of additional damages for any such infringing sales;

            (e)     An award of pre-judgment and post-judgment interest on the damages caused by

  ClearOne’s infringing activities and other conduct complained of herein;

            (f)     A finding that this case is an exceptional case under 35 U.S.C. § 285;

            (g)     An award of reasonable attorneys’ fees and costs incurred in connection with this

  action;

            (h)     A judgment against ClearOne for money damages sustained as a result of

  ClearOne’s violation of 15 U.S.C. § 1125(a)(1)(B), in an amount to be determined at trial;

            (i)     Preliminary and permanent injunctions enjoining ClearOne and its officers,

  directors, agents, servants, affiliates, employees, subsidiaries, parents, licensees, assigns, and

  customers, and all others acting in concert or participation with them, from further acts in

  violation of 15 U.S.C. § 1125(a)(1)(B);

            (j)     A judgment against ClearOne for money damages, pursuant to 6 Del. C. §§ 2532,

  2533, sustained as a result of ClearOne’s violation of the Delaware Deceptive Trade Practices

  Act, 6 Del. C. § 2532, in an amount to be determined at trial;

            (k)     Preliminary and permanent injunctions, pursuant to 6 Del. C. § 2533, enjoining

  ClearOne and its officers, directors, agents, servants, affiliates, employees, subsidiaries, parents,

  licensees, assigns, and customers, and all others acting in concert or participation with them,

  from further acts in violation of 6 Del. C. § 2532;




                                                   -25-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 26 of 27 PageID #: 438



           (l)      An award of attorneys’ fees, costs, and enhanced damages under 6 Del. C.

  § 2533(b), (c) based on ClearOne’s violation of 6 Del. C. § 2532;

           (m)      A judgment against ClearOne for money damages sustained as a result of

  ClearOne’s violation of the common law tort of interference with business relations, in an

  amount to be determined at trial;

           (n)      Preliminary and permanent injunctions enjoining ClearOne and its officers,

  directors, agents, servants, affiliates, employees, subsidiaries, parents, licensees, assigns, and

  customers, and all others acting in concert or participation with them, from further acts in

  violation the common law tort of interference with business relations;

           (o)      A judgment against ClearOne for money damages sustained as a result of

  ClearOne’s unfair competition under Delaware common law, in an amount to be determined at

  trial;

           (p)      Preliminary and permanent injunctions enjoining ClearOne and its officers,

  directors, agents, servants, affiliates, employees, subsidiaries, parents, licensees, assigns, and

  customers, and all others acting in concert or participation with them, from further unfair

  competition under Delaware common law;

           (q)      Any and all other relief as the Court finds just and proper.

                                     DEMAND FOR JURY TRIAL

           Shure hereby respectfully requests a trial by jury on all issues so triable in accordance

  with Rule 38 of the Federal Rules of Civil Procedure.




                                                    -26-
  ME1 31395810v.1
Case 1:19-cv-01343-RGA-CJB Document 19 Filed 09/09/19 Page 27 of 27 PageID #: 439



  Dated: September 9, 2019
                                             McCARTER & ENGLISH, LLP

  OF COUNSEL:                                /s/ Michael P. Kelly
                                             Michael P. Kelly (#2295)
  Gerald F. Ivey                             Brian R. Lemon (#4730)
  Mareesa A. Frederick                       Alexandra M. Joyce (#6423)
  FINNEGAN, HENDERSON, FARABOW,              405 N. King St., 8th Floor
  GARRETT & DUNNER, LLP                      Wilmington, DE 19801
  901 New York Avenue, N.W.                  (302) 984-6300
  Washington, D.C. 20001-4413                mkelly@mccarter.com
  (202) 408-4000                             blemon@mccarter.com
                                             ajoyce@mccarter.com
  Elliot C. Cook
  Alexander M. Boyer
  FINNEGAN, HENDERSON, FARABOW,              Counsel for Plaintiffs
  GARRETT & DUNNER, LLP
  Two Freedom Square
  11955 Freedom Drive
  Reston, VA 20190-5675
  (571) 203-2700




                                      -27-
  ME1 31395810v.1
